Citation Nr: 0605578	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946 and from August 1948 to June 1952,  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  This matter was previously before the 
Board in November 2003 and April 2004 at which times it was 
remanded to the RO for further evidentiary and procedural 
development.  

In March 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The Board notes that the record contains a deferred rating 
decision dated in December 2005 regarding an inferred issue 
of entitlement to service connection for hypertension.  This 
is based on service medical records and findings from a 
recent VA examination.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran does not currently have malaria or residuals of 
malaria.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
November 2000 which was prior to the October 2001 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the November 2000 letter and an April 2004 
letter, as well as the March 2002 statement of the case and 
December 2005 supplemental statement of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997.  The Board also notes 
that the November 2000 and April 2004 letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including his service 
medical records and VA medical records.  

In addition to requesting the veteran's medical records from 
the Madigan Army Medical Center, VA also made numerous 
requests to the Department of Air Force Medical Center, 
Ellsworth AFB (Air Force Base), for the veteran's medical 
records beginning in 1994.  The Ellsworth AFB informed 
medical center informed VA that the veteran's medical records 
had been retired to the Records Retirement Department, 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, in January 2001.  However, a request to the NPRC 
for the veteran's records resulted in a negative reply.  In 
this regard, the NPRC informed VA that all "IP" and "RET" 
outpatient treatment records that had been retired from 
Ellsworth AFB in 2001 were searched and that no record was 
found of the veteran.  The NPRC further informed VA that it 
would conduct another search if Ellsworth AFB could provide 
an accession number and file location.  However, a follow-up 
request to the Ellsworth AFB medical center for this 
information was not successful.  In view of these actions, 
the Board finds that VA had met its duty to assist in 
obtaining relevant medical records.  38 U.S.C.A. § 5103A(b); 
See also Hayre v. West, 188 F. 3d 1327, 1331-1332 (Fed. Cir. 
1999).  In addition, the appellant was afforded a VA 
examination during the appeal period and was given the 
opportunity to testify at a Board hearing which he declined.  
The appellant has not indicated nor is there any indication 
that there exists any other pertinent outstanding evidence 
that is necessary for a fair adjudication of the claim that 
has not been requested and/or obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's medical records are devoid of complaints, 
treatment or findings of malaria.  His separation examination 
report from his first period of service, dated in November 
1946, specifically states that he did not have malaria.  
Examination reports from the Army Reserve National Guard 
dated in May 1971 and September 1975 are devoid of any 
findings or notations of malaria.  Military medical records 
from 1992-1994 are likewise devoid of treatment or a 
diagnosis of malaria.

On file is an August 1999 Memorandum from Philip P. Buck, 
Capt., USAF, BSC, stating that the veteran had served in 
World War II and had been stationed in Japan from 1945 to 
1946.  He said that the veteran "was diagnosis with 
malaria" while in Japan and required quinidine sulfate, 325 
mg, every day to control his malaria.  He requested that VA 
cover the veteran's medication. 

In September 2000, the veteran filed a claim for service 
connection for residuals of malaria.  He asserted that he 
contracted the disease while serving in Japan.  He also noted 
that he had been receiving quinidine sulfate on a daily 
basis.  

The veteran made an initial medicine outpatient visit to a VA 
medical facility in October 2000.  His past medical history 
was noted to include malaria in World War II.  It is also 
noted that the veteran took quinine for this and also for leg 
pain.  Laboratory studies were performed and the results are 
recorded on the examination record.  The veteran's assessment 
did not include malaria.  

In December 2000, the RO received pharmacy labels showing 
that the veteran had been prescribed quinine sulfate, 325 mg, 
in 1994, 1995, 1997, 1998 and 1999.

In the May 2002 substantive appeal, the veteran said that 
while stationed in Japan with the 515th Mp BN, he became ill 
and went to the dispensary and was told to lay down on his 
cot in his barracks until he got better.  He said he was not 
hospitalized and could not prove that he had fever, sweats 
and chills.  He added that he continues to have sweats and 
muscle spasms, especially in the spring, and has been given 
quinine for this.  

In April 2003, the RO received medical records from Madigan 
Army Medical Center that are dated from 1994 to 2000.  These 
records include a medication list showing that the veteran 
was prescribed quinine in 1995, 1996, 1997 and 2000.

In November 2005, the veteran underwent a VA examination.  
The examiner remarked that he had reviewed the veteran's 
claims file "to a great extent".  He stated that there is 
no notation during the veteran's military service from 1945 
to 1945 of a febrile illness.  During the examination the 
veteran reported that he was given quinine for leg cramps and 
that warmer months make his symptoms worse.  He went on to 
report that every spring he has increased problems with his 
legs, i.e., cramping, and will take quinine for 2-3 days.  
The examiner stated that at that time he found no medical 
record documentation of the veteran having had malaria or 
treatment for malaria, or that he has sought treatment for 
recurrent symptoms of malaria.  He noted that the veteran had 
been taking quinine for years, but said that it appeared to 
have been prescribed for leg pain.  He also noted the 
veteran's past history of taking quinidine for hypertension.  

In an addendum report dated in November 2005, the VA examiner 
said that results of a malaria smear showed no blood 
parasites and was negative for malaria.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, Congress has specifically limited entitlement 
to service-connection for instances in which disease or 
injury have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Hence, in the absence of proof of 
a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran asserts that he developed malaria while serving 
in Japan in 1945 and 1946.  He reported that while in Japan 
he came down with a fever and chills and was told at the 
dispensary to go his barracks and lie down until he got 
better.  While the veteran is certainly competent to report 
that he was sick in Japan with a fever and chills, he lacks 
the requisite medical expertise to provide a diagnosis or 
etiology of such a diagnosis.  See Espiritu. v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, his available service 
medical records are devoid of any findings or notations of 
malaria and, in fact, include a November 1946 separation 
examination report noting that the veteran did not have 
malaria.  

Consideration has been given to the August 1999 statement 
from Philip P. Buck, Capt, USAF, BSF, physician assistant, 
who said that the veteran was diagnosed as having malaria in 
Japan in 1945 to 1946.  However, his statement appears based 
on the veteran's own report of medical history.  In this 
respect, Capt. Buck does not indicate that he had first hand 
knowledge that the veteran was treated for or diagnosed as 
having malaria in service, and his statement goes against the 
veteran's service medical records noted above.  The United 
States Court of Veterans Appeals held in LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  Accordingly, the 
Board finds that Capt. Buck's opinion does not constitute 
competent medical evidence that the veteran had malaria in 
service.  Id.  

Additionally, postservice medical evidence does not show that 
the veteran currently has malaria or any residuals thereof.  
Rather, the evidence shows that the veteran does not have 
malaria.  In this regard, an October 2000 medical outpatient 
examination report, while relaying the veteran's reported 
history of malaria during World War II, contains neither a 
diagnosis of malaria nor findings of residuals of malaria.  
Moreover, results of a malaria smear performed during a 
November 2005 VA examination was negative, revealing no blood 
parasites.  As for the veteran's documented prescriptions for 
quinine sulfa, the November 2005 examiner concluded that the 
veteran was primarily taking this for leg cramps.  This 
appears based on the veteran's own report during the November 
2005 examination.  The examiner also pointed out that the 
veteran had been prescribed quinidine which was a different 
medication than quinine and had been prescribed for the 
veteran's hypertension. 

Thus, in addition to the lack of probative evidence that the 
veteran had malaria in service, there is no objective 
evidence that the veteran currently has malaria or residuals 
of malaria.  Consequently, his claim for service connection 
for such disability must be denied.  See 38 U.S.C.A. § 1110 
(West 2002); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b).




ORDER

Entitlement to service connection for malaria is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


